DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species III, figs. 3A, 4A encompassing independent claims 1, 7, 13 and 21 and the related dependent claims to the elected Species in the reply filed on October 27, 2020 is acknowledged.  The traversal is on the ground(s) that Figs. 1A, 2A, and 14A were previously grouped together as a single species but are now broken out into Species I and XII. Figs. IB, 2B, 14B, and 15 were previously grouped together as a single species but are now broken out into Species II, XIII, and XIV.  This argument is found persuasive.  Species I now includes figs. 1A, 2A, 14A.  Species II now includes figs. 1B, 2B, 14B, 15.  Species XII, XIII and XIV are cancelled.  
 	Applicant further argues Figs. 8A and 9A were previously deemed generic but are now identified as Species VII. Figs. 10A and 10B were previously deemed generic but are now identified as Species IX.  This is not found persuasive because the addition of the additional figures in the CIP make these originally generic figures non-generic.
The requirement is deemed proper and is therefore made FINAL.

Claims 1-12, 15, 17, 19 and 21-23 have been withdrawn as pertaining to non-elected Species.  Claims 1-12 and 17 claim a clutch race not shown in the elected Species.  See fig. 4B.  Claim 15 claims a sprag clutch not shown in the elected Species.  See fig. 5B.  Claim 19 claims a bearing ring not shown in the elected species.  Claims 21-23 claim a washer not shown in the elected Species.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13, 14, 16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Serkh et al., U.S. Patent Publication 2011/0065537.

As per claim 13,  Serkh et al. disclose a decoupler (100), comprising:
 	a pulley (3) rotatable about a longitudinal axis, said pulley (3) having an inner surface defining an inner cavity, said pulley (3) configured to selectively transmit torque to a shaft (11) (fig. 1);
 	a pulley endstop (6) [spring retainer] positioned in said inner cavity and operably engaged with said pulley (3);
 	a torsion spring (4) positioned in said inner cavity about said shaft (11), said torsion spring (4) having a first endstop (fig. 2) and a second endstop (fig. 2), wherein said first endstop of said torsion spring is operably engaged with said pulley endstop (6);
 	a hub (5) [clutch carrier] positioned in said inner cavity about said shaft (11), said hub (5) having a hub endstop, wherein said second endstop of said torsion spring (4) is operably engaged with said hub endstop (fig. 1),
 	 a one-way clutch (7) positioned in said inner cavity about said shaft (11), said one-way clutch (7) positioned between said hub (5) and said shaft (11) and interconnected to said hub (5) such that said 
 	wherein in a first direction of rotation of said one-way clutch (7), said plurality of rollers rotates freely against said outer surface of said shaft (11), and said pulley (3) does not transmit torque to said shaft (11) via said one-way clutch (7) (paras [0022-0024]), and
 	wherein in a second direction of rotation of said one-way clutch (7), said plurality of rollers engages said outer surface of said shaft (11), and said pulley (3) transmits torque to said shaft (11) via said one-way clutch (7) (paras [0022-0024]).

As per claim 14,  Serkh et al. as set forth above, disclose said one-way clutch (7) is a roller clutch (para [0026]), and each of said rollers is biased in the same direction as said first direction of rotation (fig. 1).

As per claim 16, Serkh et al. as set forth above, disclose a first bearing element (8) and a second bearing element (2) positioned between said pulley (3) and said shaft (11), said bearing elements (8, 2) configured to permit rotation between said pulley (3) and said shaft (11), and wherein said bearing elements (8, 2) further define said inner cavity (fig. 1).

As per claim 18, Serkh et al. as set forth above, disclose said bearing elements (8, 2) are at least one of a roller bearing (8), a bearing bushing (2), and a bearing ring.

As per claim 20, Serkh et al. as set forth above, disclose an axial length between said pulley end stop (6) and said hub endstop (fig. 1) is smaller than an axial length of said torsion spring (4) in a relaxed state, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.K.B/Examiner, Art Unit 3654